Citation Nr: 0616305	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-11 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to PTSD.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected carotid artery disease.

4.  Entitlement to an initial compensable rating for service-
connected Bell's palsy.

5.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

6. Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

As discussed in more detail below, the Board finds that the 
veteran filed a notice of disagreement to the RO's December 
2002 rating decision on issues 3 through 6 listed above, 
thereby initiating, but not perfecting, an appeal.  These are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The greater weight of the evidence is against the 
conclusion the veteran has PTSD.  

2.  Competent evidence does not link the veteran's 
hypertension to service.  

3.  Service connection for PTSD having been denied, service 
connection for hypertension as secondary to PTSD is not 
warranted as a matter of law.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
June 2001, subsequent to the initial AOJ decision.  That 
notice advised the veteran of the first, second and third 
Pelegrini II notice elements as listed above.  Although 
notice was provided after the initial adjudication, the 
veteran has not been prejudiced thereby.  Initial notice was 
sent to the veteran in November 1998 advising him of the 
evidence and information needed to substantiate his claims 
and advising him of what actions VA would take to develop his 
claims.  The veteran was also notified with regard to his 
claim for service connection for PTSD of the need to submit 
detailed stressor information, and he was provided with the 
PTSD questionnaire which he completed and returned in 
December 1998.  The veteran also submitted statements 
regarding his claimed stressors in December 1999, August 2001 
and June 2003.  In May 2001, the Board remanded the veteran's 
claims for further notice and assistance.  The instructed 
notice was provided in June 2001.  He was told it was his 
responsibility to support the claims with appropriate 
evidence.  In a November 2004 Supplemental Statement of the 
Case, the RO readjudicated his claims.  Although the notice 
letters provided to the veteran do not specifically contain 
the fourth element (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that the letters, read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claims or possibly leading 
to such information and evidence.  Thus, the Board considers 
the actions taken by VA to have cured the error in the timing 
of the notice.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (Failure to provide notice prior to the 
initial AOJ decision can be remedied by issuance of fully 
compliant notice and subsequent adjudication.).  

The Board also notes that on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which placed an additional duty upon the VA.  The Court held 
in that decision that, in claims for service connection, VA 
must provide notice of all elements of the claim, including 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  In this case, the 
veteran was not provided notice of the type of information 
and evidence needed to establish a disability rating or 
effective date in the case of any award.  Despite the 
inadequate notice provided on those elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision because the Board has concluded that the 
preponderance of the evidence is against the claims.  Thus 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App.  384 (1993).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  In December 2004, the veteran notified VA 
that he had no additional evidence to submit, although he did 
submit subsequent treatment records from February to March 
2006 but these records are simply cumulative of evidence 
already of record.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are of record.  VA 
treatment records for October 1997 through March 2006 are of 
record.  The veteran identified private treatment records 
related to his claims which either he submitted or the RO 
obtained.  The records from the veteran's claim before the 
Social Security Administration for disability benefits were 
obtained.  A copy of the veteran's DA Form 20 was obtained.  
Non-medical evidence relating to the veteran's claimed 
stressors was obtained from the United States Center for Unit 
Records Research (now the United States Army and Joint 
Services Records Research Center).  The veteran was notified 
in the rating decisions, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided relevant VA examinations relating to 
his claim for service connection for PTSD in December 1998, 
December 1999, and February 2003.

The veteran was not provided VA examination in connection 
with this service connection claim for hypertension, however, 
because his service medical records show no pertinent 
complaints or diagnoses.  Furthermore, no examination need be 
given to determine if the veteran's hypertension is secondary 
to the claimed PTSD , since service connection for PTSD is 
denied, and there is no evidence indicating that a possible 
nexus, or relationship, exists between the claimed 
hypertension and the veteran's military service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not support the conclusion that the 
veteran has PTSD.

The evidence in this case reveals that the veteran has had 
multiple psychiatric diagnoses, including major depression, 
anxiety disorder, dysthymic disorder and PTSD.  Although a 
diagnosis of PTSD is shown in the treatment records, the 
Board finds that the preponderance of the evidence is against 
finding that the veteran in fact has PTSD.  The veteran is 
treated by a private psychiatrist and at the VA Mental 
Hygiene Clinic.  The veteran was initially treated by the 
private psychiatrist.  In a March 1999 report for purposes of 
a claim for disability benefits from the Social Security 
Administration, this psychiatrist reported that the veteran's 
symptoms consisted of depression, sadness, anhedonia, 
increased appetite, feelings of guilt, bad temper, anxiety, 
isolation, problems with social relationships, low self-
esteem, unmotivated, tired, and recurrent nightmares and 
flashbacks of traumatic events from Vietnam War.  The 
psychiatrist reported that these symptoms began insidiously 
in 1997 and reached maximum expression in September 1998 
after Hurricane Georges, which aggravated the severe forms of 
the described symptoms, compatible with PTSD.  The veteran 
was first seen for treatment in October 1998.  The diagnosis 
was major and severe depression and generalized anxiety with 
a secondary diagnosis of PTSD.  Other private treatment 
records from October and November 1998 show a diagnosis of 
Major Depression.  

VA treatment records show that the veteran was first seen at 
the VA Medical Center in October 1998 seeking evaluation for 
insomnia, anxiety and depression which the veteran related to 
Hurricane Georges.  He was initially diagnosed to have an 
anxiety disorder.  After an evaluation by primary care in 
November 1998, the veteran was referred to the PCT Clinic for 
evaluation to rule out PTSD.  In March 1999, he was evaluated 
by a doctor for the PCT Clinic and was assessed to not have 
PTSD.  The veteran's history was reported as Vietnam service 
near the Demilitarized Zone for 8 months and 24 days from 
1967 to 1968 with a MOS of 13A/O FA Basic (artillery) and a 
rank of Private E4.  His duties consisted of driving trucks, 
recovering ammunition and guard duty.  His experiences 
related to seeing many dead people from both sides, constant 
firing but no combat or having killed anyone.  He did not 
report any particular traumatic experience and stated he was 
never afraid.  He denied any use of drugs or tobacco.  With 
regard to his symptoms, the veteran reported he had "felt 
bad" in the past but never sought treatment, abused alcohol 
after service but not currently, and was unable to sleep due 
to nightmares in which he sees dead people, shooting, and 
sees himself wounded and dying.  He reported that after 
Hurricane George, and visiting homes and places of the 
disaster, he experienced episodes of trembling, chilling and 
agitation, and then he had restlessness and sadness.  He 
became different from before.  He would hear noises at night, 
be easily startled, ate a lot, was bored, lost interest in 
activities and hobbies, and lost interest in life.  The 
assessment was Major Depressive Disorder, and the veteran was 
referred for treatment with the Mental Hygiene Clinic.  
Follow-up treatment records show that the veteran continued 
to have a diagnosis of Major Depression.  They also show, 
however, a secondary diagnosis of PTSD.  

Because of the varying diagnoses shown in the treatment 
records, the RO sent the veteran for three VA examinations to 
determine whether the veteran's psychiatric disorder is PTSD.  
The first examination was in December 1998 shortly after the 
veteran was initially seen by VA with mental health 
complaints.  The veteran reported that for a long time he has 
not been feeling well, that he has been very anxious, unable 
to sleep and has had thoughts and dreams where he sees the 
Vietnam War.  He reported that he has always worked and has 
performed his job well.  He denied any psychiatric treatment 
in service or prior to October 1998.  He also denied use of 
drugs or alcohol.  On mental examination he was alert, 
oriented times three with a depressed mood and constricted 
affect.  His attention, concentration and memory were good.  
His speech was clear and coherent.  He was not hallucinating, 
suicidal or homicidal.  His insight and judgment were fair.  
The diagnosis was dysthymia.  The claims file was not 
available for review, nor were any medical records.

The second VA examination was conducted in December 1999 by a 
board of two psychiatrists.  The claims file and medical 
record were reviewed by the examiners.  The veteran reported 
being married, the father of three children, and that he last 
worked in October 1998 as the Director of the Federal 
programs for a municipality.  He indicated that after his 
military service he dedicated himself to going out with 
friends and drinking excessively but later he went to school 
and became a bookkeeper and then started working as a teller 
for a bank.  He got married in 1973.  He changed jobs to work 
for a pharmaceutical company where he worked for nine years 
before moving on to working for municipal government.  At the 
time of the examination, he was not working and had a claim 
pending with the Social Security Administration.  

When the veteran was asked about his condition the first 
thing he said was "I'm very affected by the fact that now I 
am so dependent on everybody.  I have worked all my life and 
now my wife is paying for practically everything and my son 
is also helping out."  He complained of feeling anxious.  He 
reported that, while working as the Director of Federal 
programs, he had to evaluate the claims made by the people 
affected by Hurricane Georges and he "wanted to help 
everybody" and he felt like others at his work did not want 
to help people, which made him angry.  He reported that 
seeing so many people left without homes and so much 
destruction left by the hurricane affected him greatly.  When 
questioned about his service, the veteran responded that the 
"whole situation of the war," the death and tragedies, and 
the fact that he felt that the Vietnamese were innocent 
people they were attacking, affected him.  He indicated that 
he has been affected all his life but when questioned as to 
why he did not seek help, he said he was afraid of coming to 
the hospital.  When questioned further, however, he failed to 
respond.  He then stated that "The problem is that now I'm 
older and I'm not the young man I was before.  Now things are 
different."  

When asked about specific stressors, he basically described 
the same situations that he reported to the Adjudication 
Office.  The examiners noted that the veteran was exposed to 
a combat environment but that he does not fulfill most of the 
other criteria for a diagnosis of PTSD.  The final diagnosis 
was dysthymia.  In rendering their diagnosis, the examiners 
referred to the March 1999 PCT Clinic evaluation which did 
not find that the veteran's symptoms were compatible with a 
diagnosis of PTSD.  The examiners stated that it was their 
overall impression that this veteran's primary emotional 
problem is depression and that he has been remembering his 
military experiences.  Thus his primary diagnosis and 
condition was not PTSD, but dysthymia.

The final VA examination was conducted by a board of two 
psychiatrists in February 2003.  In the report, the examiners 
stated that they thoroughly reviewed the veteran's claims 
folder and the Board's May 2001 remand before the exam and 
set forth a detailed history as shown in the record of the 
veteran's treatment and diagnoses to date.  When interviewing 
the veteran, he complained of being sad and depressed with 
irritability, loss of interest for daily living activities, 
loss of energy, inability to feel pleasure in daily tasks, 
inability to concentrate, and insomnia.  He also reported 
occasional nightmares and memories about his experiences in 
Vietnam but denied that these nightmares and memories were 
interfering with his daily living activities.  He did not 
report avoidant behavior related to his experiences in 
Vietnam.  When asked about traumatic events in Vietnam, he 
reported that when he arrived they were under continuous 
enemy fire, mainly during the night and early hours of the 
morning; that he saw several fellow soldiers wounded and some 
dying and he was not able to help them; that a friend was 
severely wounded during a mortar attack and he was not able 
to help him; and that another soldier lost control and aimed 
his rifle at the veteran and the veteran thought that he was 
going to get shot by this soldier.  

Mental status examination revealed the veteran to be a well-
developed, well-nourished male, appropriately dressed with 
adequate hygiene and cooperative.  He was spontaneous and 
established eye contact.  He was alert, aware of the 
interview situation and in contact with reality.  There was 
no evidence of psychomotor retardation or aggravation.  His 
thought process was coherent and logical with no evidence of 
looseness of association or disorganized speech.  There was 
no evidence of delusions, hallucinations, suicidal ideation, 
homicidal ideation, phobias, or obsessions.  His mood was 
depressed, and his affect was constricted and appropriate.  
He was oriented times three, and his memory was intact.  His 
judgment was good, and his insight was fair.  

In assessing the veteran for PTSD, the examiners stated that, 
after reviewing the veteran's claims folder and performing a 
clinical history and mental status examination, their 
conclusion is that the veteran's mental condition does not 
meet the DSM-IV criteria to establish a diagnosis of PTSD.  
In explaining the basis for this conclusion, the examiners 
noted that the veteran was not able to specify and describe 
in detail a severe and horribly traumatic event experienced 
in combat, and that he was never in a combat situation in 
front of the enemy.  He was not observed to become anxious, 
distressed or depressed when he was expressing his 
experiences in Vietnam.  He did not report feelings of 
intense fear, helplessness or horror at the time when he was 
experiencing the events in Vietnam.  There was no evidence of 
avoidance of stimuli associated with the trauma or numbing of 
general responsiveness which is criterion "C" to establish 
a diagnosis of PTSD.  His memories about Vietnam are not 
intrusive, persistent and distressing thoughts interfering 
with daily functions.  The examiners stated that since they 
could not identify signs and symptoms of PTSD and a definite 
extreme traumatic stressor, they could not establish a link 
between the stressor and the signs and symptoms of the 
veteran's mental disorder.  Thus the final diagnosis was 
dysthymic disorder.  Furthermore, the examiners stated that 
the veteran's dysthymic disorder was precipitated by the 
great destruction produced by Hurricane Georges in 1998, and 
therefore it is not related to service.

Other examinations in the record include examinations for 
Social Security Administration purposes which show a 
diagnosis of depression.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).

In assessing the evidence, the Board gives more weight to the 
VA examinations, especially the December 1999 and February 
2003 examinations, than the treatment records and reports 
from the veteran's private psychiatrist.  First the December 
1999 and February 2003 VA examinations were conducted by a 
board of two VA psychiatrists rather than by a single 
examiner lending credence to the results as both 
psychiatrists have to agree and sign off on the examination 
report.  Second the December 1999 and February 2003 VA 
examinations were based upon a review of the entire record 
available at that time including review of the claims folder 
and the VA medical records.  The private psychiatrist's 
reports and VA treatment records do not indicate that his 
diagnoses are based upon anything but examination of the 
veteran and his history as self-reported.  

This leads to the third reason, which is that the diagnosis 
of PTSD shown in the treatment records and private 
psychiatrist's reports are based upon the veteran's reported 
history, which includes a report of the veteran having been 
in combat.  This is inconsistent with other reports during 
examinations, specifically the VA examinations and the March 
1999 PCT Clinic evaluation, where the veteran denied combat 
experience.  Furthermore the veteran's report of being in 
direct combat with the enemy is inconsistent with the 
Operational Reports-Lessons Learned reports obtained for the 
8th Battalion, 4th Artillery, in which the veteran was 
assigned to the B Battery, for the periods ending January 
1968 and April 1968.  These reports indicate that the B 
Battery was located in Da Nang as ground support for the 1st 
Marine Division of the 11th Marine Regiment, which was 100 
miles away from the battalion's headquarters.  Although these 
reports indicate that the battalion was continuously engaged 
in combat operations, they do not indicate that the B Battery 
ever came into direct combat with the enemy unlike the A and 
C Batteries.  Although these reports show that all components 
of the battalion received mortar and rocket attacks, they 
confirm only one instance of enemy action in December 1967 
where three men from B Battery were wounded.  Furthermore, 
the report for the period ending April 1968 does not list any 
enemy action with damages or wounded against the B Battery 
although the veteran testified that the exposure to the 
wounded and dead he experienced most likely occurred during 
the Tet Offensive, which occurred in early 1968.  The reports 
even indicate that the A Battery was moved at that time in 
support of troops at Khe Sanh, but there was no report of the 
B Battery being moved or under enemy attack.  Thus the 
veteran's reports of combat are not supported by the military 
records of his battalion during his period of service in 
Vietnam and any diagnosis based on the veteran's report of 
combat experience are fundamentally flawed and unreliable.  

Finally, the VA examiners in February 2003 found that the 
veteran's symptoms did not meet the criteria in the DSM-IV 
for PTSD.  Specifically they found that the veteran was not 
observed to become anxious, distressed or depressed when he 
was relating his experiences in Vietnam nor did he report 
feelings of intense fear, helplessness or horror at the time 
when he was experiencing the claimed stressful events in 
Vietnam.  Furthermore there was no evidence of avoidance of 
stimuli associated with the trauma or numbing of general 
responsiveness.  His memories of Vietnam were not found to be 
intrusive, persistent and distressing thoughts that interfere 
with his daily functions.  Thus the examiners were not able 
to find a link between the veteran's signs and symptoms and a 
definite traumatic stressor.  In reviewing the treatment 
records, both VA and non-VA, there is no indication that the 
veteran ever reported any of these signs and symptoms of 
PTSD.  Rather the main stressor in the veteran's life appears 
to have been Hurricane Georges and the helplessness he felt 
after that in aiding its victims.  As indicated in the 
December 1999 VA examination report, the veteran's primary 
emotional problem is depression, and as he became depressed, 
he began ruminating on his past, including his military 
experiences.  

Thus the preponderance of the evidence is against finding 
that the veteran has PTSD.  Without a confirmed diagnosis of 
PTSD, service connection is not warranted.  It is worth 
noting that the February 2003 VA examiners found that the 
veteran's diagnosed dysthymic disorder is not related to 
service as it was precipitated by the great destruction 
produced by Hurricane Georges in Puerto Rico in 1998.  Thus 
service connection for a dysthymic disorder is also not 
warranted as there is no nexus between the veteran's current 
psychiatric disorder and his military service.  The veteran's 
appeal is thus denied.

Hypertension

The RO initially denied the veteran's claim for service 
connection for hypertension on a direct basis.  In the 
Board's May 2001 remand, however, it was noted that the 
veteran had raised the issue of secondary service for 
hypertension as due to his psychiatric disorder.  Thus the 
Board will consider the veteran's claim on both theories of 
entitlement.

The medical evidence shows that the veteran has had a 
diagnosis of hypertension since as early as 1980 and that he 
currently takes medication to control it.  Thus the Board 
finds the veteran has a current disability.

Pursuant to VA regulations, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominately 90 or more, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or more 
with a diastolic pressure of less than 90.  38 C.F.R. § 
4.104, Diagnostic Code 7101, NOTE 1 (2005).  

Service medical records show only on isolated rating of 
130/90, which was at the time of the veteran's separation 
from service.  Since the service medical records only show 
one blood pressure reading during his two years of military 
service with a diastolic pressures of 90, it cannot be said 
that he had a pattern of sustained elevated blood pressure 
readings, as required for diagnosis of hypertension.  The 
post-service medical evidence does not show a diagnosis of 
hypertension until 1980, approximately 12 years after the 
veteran's discharge from service, which is too remote from 
service to establish nexus.  

Thus the Board finds that the preponderance of the evidence 
is against finding service connection for hypertension on a 
direct basis because there is no competent evidence showing 
hypertension in service or linking the veteran's current 
hypertension to his military service.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  As the veteran has not been service-
connected for PTSD, service connection on a secondary basis 
for hypertension is not warranted.

Thus the veteran's appeal is denied.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension, including 
as secondary to PTSD, is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In a rating decision issued in December 2002, the RO granted 
service connection for carotid artery disease as secondary to 
the veteran's service-connected diabetes mellitus, evaluated 
as 10 percent disabling; granted service connection for 
Bell's palsy as secondary to his service-connected diabetes 
mellitus, evaluated as noncompensable; continued the 
disability rating of 20 percent for service-connected 
diabetes mellitus; and denied service connection for 
hypertension as secondary to his service-connected diabetes 
mellitus.  Through a letter filed by the veteran's 
representative in March 2003, the veteran expressed his 
disagreement with each decision in the December 2002 rating 
decision.  The letter explicitly asks that this letter be 
considered a Notice of Disagreement and requests the issuance 
of a Statement of the Case.  However, no Statement of the 
Case has been issued to date.

The veteran's notice of disagreement as to the December 2002 
rating decision is still pending.  It is proper to remand 
these claims because the veteran has not been provided a 
statement of the case on these issues.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the 
case as to the issues of entitlement to 
an initial disability rating in excess of 
10 percent for carotid artery disease; 
entitlement to an initial compensable 
rating for Bell's palsy; entitlement to a 
disability rating in excess of 20 percent 
for diabetes mellitus; and entitlement to 
service connection for hypertension as 
secondary to diabetes mellitus.  The 
appellant should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2004).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


